Case: 19-1864    Document: 59    Page: 1   Filed: 11/19/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                      GREE, INC.,
                       Appellant

                            v.

                    SUPERCELL OY,
                      Cross-Appellant
                  ______________________

                   2019-1864, 2019-1960
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. PGR2018-
 00008.
                  ______________________

                Decided: November 19, 2020
                  ______________________

    JOHN C. ALEMANNI, Kilpatrick Townsend & Stockton
 LLP, Raleigh, NC, for appellant. Also represented by
 STEVEN MOORE, San Francisco, CA; ANDREW WILLIAM
 RINEHART, Winston-Salem, NC.

    MICHAEL JOHN SACKSTEDER, Fenwick & West, LLP,
 San Francisco, CA, for cross-appellant. Also represented
 by TODD RICHARD GREGORIAN; JENNIFER RENE BUSH,
 Mountain View, CA; GEOFFREY ROBERT MILLER, New York,
 NY; JESSICA KAEMPF, Seattle, WA.
Case: 19-1864     Document: 59      Page: 2       Filed: 11/19/2020




 2                                   GREE, INC.   v. SUPERCELL OY



                   ______________________

     Before LOURIE, HUGHES, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
     This appeal relates to eligibility under 35 U.S.C. § 101.
 GREE, Inc. appeals from a final written decision by the Pa-
 tent Trial and Appeal Board holding claims 1, 8, and 10–20
 of U.S. Patent No. 9,597,594 ineligible. Supercell Oy cross-
 appeals the Board’s determination that Supercell did not
 show claims 2–7 and 9 of the ’594 patent to be patent inel-
 igible. We affirm the Board’s determination that claims 1,
 8, and 10–20 of the ’594 patent are directed to patent-inel-
 igible subject matter and its determination that claims 5–7
 are not directed to patent-ineligible subject matter. We re-
 verse the Board’s determination that claims 2–4 and 9 are
 not directed to patent-ineligible subject matter.
                         BACKGROUND
      GREE is the assignee of the ’594 patent, titled “Com-
 puter Control Method, Control Program and Computer.”
 The specification of the ’594 patent describes the invention
 in the context of “city building games,” in which “a player
 builds a city within a virtual space (hereinafter referred to
 as ‘game space’) provided in the game program” in a com-
 puter. ’594 patent col. 1 ll. 27–30. Cities include arrange-
 ments of “game contents,” i.e., “items such as protective
 walls, buildings[,] . . . soldiers, weapons, etc.” Id. at col. 1
 ll. 46–48, 50–51. A computer “progresses a game by ar-
 ranging game contents within a game space based on a
 command by a player.” Id. at col. 3 ll. 19–21.
     “[I]n recent city building games, a city built by one
 player is attacked by a different player, and the city . . . is
 one of [the] factors for deciding the winning and losing”
 players. Id. at col. 1 ll. 45–49. As players build more com-
 plicated cities, “it is very complicated for a player to change
 positions, types, levels, etc., of individual items” in the
Case: 19-1864       Document: 59      Page: 3     Filed: 11/19/2020




 GREE, INC.   v. SUPERCELL OY                                     3



 cities. Id. at col. 1 ll. 50–53. “Therefore, many players have
 limited themselves to change only certain kinds of items,
 such as soldiers and weapons, for which changing posi-
 tions, types, levels, etc., is easy.” Id. at col. 1 ll. 55–58. This
 leads to the undesirable result, as the game progresses,
 that players may find the game increasingly “monotonous.”
Id. at col. 1 ll. 58–60. The claimed invention sought to ad-
 dress this monotony problem by “provid[ing] a method for
 controlling a computer, a recording medium and a com-
 puter that improve the usability of city building games and
 continuously attract players to the game.” Id. at col. 1
 ll. 61–65.
      More specifically, the claimed invention employs tem-
 plates to improve the usability of city building games.
 Among other things, the claimed systems and methods in-
 volve creating a template defining positions of one or more
 game contents and subsequently applying the template to
 a predetermined area within the game space. Id. at col. 26
 ll. 33–46, col. 27 l. 44–col. 28 l. 23. “When the template is
 applied,” the computer “moves the game contents arranged
 within the game space to the positions of the game contents
 defined by the template.” Id. at col. 3 ll. 27–29.
      In some embodiments, the numbers of game contents
 of each type defined by the template match the numbers of
 game contents of each type in the game space to which the
 template is to be applied. Id. at col. 7 ll. 37–48 (disclosing
 an embodiment in which “[t]he number of types of facilities
 and the number of facilities in each type arranged within
 the game space 420 are equal to the number of types of fa-
 cilities and the number of facilities in each type . . . defined
 by the template”). In that case, “all [game contents] ar-
 ranged within the game space 420 are moved to positions
 of [game contents] as defined by the template.” Id. at col. 7
 ll. 43–45.
     In other embodiments, there is a mismatch between
 the numbers of game contents of each type defined by the
Case: 19-1864      Document: 59        Page: 4      Filed: 11/19/2020




 4                                     GREE, INC.   v. SUPERCELL OY



 template and the numbers of game contents of each type in
 the game space to which the template is to be applied. E.g.,
 id. at col. 7 l. 54–col. 8 l. 29; see also id. at col. 11 ll. 25–28,
 38–63. For example, the number of game contents of each
 type within the game space may be larger than the number
 of game contents of each type defined by the template. In
 that case, “those [game contents] with the smallest moving
 distance (e.g., Manhattan distance) to positions of [game
 contents] defined by the template” may be “moved to the
 positions of [game contents]” as defined by the template.
Id. at col. 7 ll. 61–64. Alternatively, the number of game
 contents of each type arranged within the game space may
 be smaller than the number of game contents of each type
 defined by the template. In that case, “all [game contents]
 arranged within the game space” may be “moved to posi-
 tions of [game contents] defined by the template 410, to
 which the moving distance is the smallest,” with “positions
 on which no [game contents] are arranged among the posi-
 tions of [game contents] defined by the template . . . illus-
 trated in a condition where the [game content] type is
 discernible.” Id. at col. 8 ll. 18–29. We refer to these em-
 bodiments in which the number of game contents defined
 by the template is not equal to the number of game con-
 tents in the game space to which the template is to be ap-
 plied as “mismatched template scenarios.”
     Claims 1, 10, 11, and 12 are independent claims.
 Claim 1 recites:
     1. A method for controlling a computer that is pro-
     vided with a storage unit configured to store game
     contents arranged within a game space, first posi-
     tions of the game contents within the game space,
     and a template defining second positions of one or
     more of the game contents, and that progresses a
     game by arranging the game contents within the
     game space based on a command by a player, the
     method comprising:
Case: 19-1864       Document: 59   Page: 5    Filed: 11/19/2020




 GREE, INC.   v. SUPERCELL OY                                5



     when the template is applied to a predetermined
     area within the game space based on the command
     by the player, moving, by the computer, the game
     contents arranged at the first positions within the
     game space to the second positions of the game con-
     tents defined by the template within the predeter-
     mined area.
Id. at col. 26 ll. 33–46.
     Claims 5–7 ultimately depend from claim 1 and are di-
 rected to mismatched template scenarios. They recite:
     5. The method according to claim 1, wherein
     when the number of game contents arranged
     within the game space is smaller than the number
     of game contents for which the second positions are
     defined by the template, the computer moves the
     game contents arranged at the first positions
     within the game space to the second positions of the
     game contents defined by the template to which the
     moving distance is the smallest.
     6. The method according to claim 5, wherein
     out of the second positions of the game contents de-
     fined by the template, the computer displays posi-
     tions on which no game contents are arranged and
     the game contents, in a discernible condition.
     7. The method according to claim 1, wherein
     when the number of game contents arranged
     within the game space is larger than the number of
     game contents for which the second position[s] are
     defined by the template, the computer moves the
     game contents arranged at the first positions
     within the game space for which the moving dis-
     tance to the second positions of the game contents
     defined by the template is the smallest, to the posi-
     tions.
Id. at col. 27 ll. 8–30.
Case: 19-1864     Document: 59      Page: 6      Filed: 11/19/2020




 6                                  GREE, INC.   v. SUPERCELL OY



     Supercell petitioned for post-grant review of the
 ’594 patent in November 2017, asserting that claims 1–20
 are patent ineligible under 35 U.S.C. § 101. The Board in-
 stituted review of all challenged claims and, following trial
 proceedings, issued its final written decision finding claims
 1, 8, and 10–20 of the ’594 patent ineligible under § 101.
     At step one of the Alice two-step framework for deter-
 mining patent eligibility, the Board agreed with Supercell
 that the claims of the ’594 patent are directed to the ab-
 stract idea of “creating and applying a template of positions
 of one or more game contents.” Supercell Oy v. GREE, Inc.,
 No. PGR2018-00008, 2019 WL 80477, at *10, *16 (Jan. 2,
 2019); see Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S.
208 (2014). The Board also found persuasive Supercell’s
 characterization of the independent claims of the ’594 pa-
 tent as simply automating the known game of correspond-
 ence chess, in which a “first player fills out a post card with
 information that represents the current state of the board
 and makes an indication on the post card of [the first]
 player’s intended move” and mails the post card to a second
 player who, “having already set up a chess board, moves a
 piece on the board in accordance with the instruction on
 the post card.” GREE, 2019 WL 80477, at *15 (citation
 omitted). The Board reasoned that the first player in cor-
 respondence chess “creates a template defining game con-
 tents” “by indicating on the post card the first player's
 intended move.” Id. (citation omitted).
      At Alice step two, the Board concluded that claims 1, 8,
 and 10–20 lacked an inventive concept. The Board deter-
 mined that the computer implementations recited in inde-
 pendent claims 1 and 10–12 “are ancillary, as opposed to a
 computer-specific improvement.” Id. at *18. With respect
 to claims 8 and 13–20, the Board discerned no meaningful
 distinctions of patentable significance over the independ-
 ent claims. See id. at *20–22. By contrast, the Board con-
 cluded that claims 2–7 and 9 each recite an inventive
 concept.        The Board agreed with Supercell’s
Case: 19-1864       Document: 59    Page: 7   Filed: 11/19/2020




 GREE, INC.   v. SUPERCELL OY                                7



 characterization of claims 2–4 and 9, but rejected Super-
 cell’s assertion that these claims confer no inventive con-
 cept, reasoning that Supercell failed to address “‘a template
 based on a combination of more than one template’ in some
 form or manner.” Id. at *19. Finally, with respect to claims
 5–7, the Board rejected Supercell’s assertion that these
 claims merely amount to “insignificant extra-solution ac-
 tivity.” Id. at *20. Using claim 5 as an example, the Board
 concluded that the added limitations “further define the
 concept of, or solution to, ‘creating and applying a template’
 itself,” because “there are potentially infinite ways” to ap-
 ply a template, and the “claim limitation explicitly specifies
 one such way” that Supercell had not demonstrated to be
 “conventional” or “obvious.” Id. As such, the Board held
 that at Alice step two, Supercell did not meet its “burden of
 showing that dependent claims 5–7 do not contain an in-
 ventive concept beyond the abstract idea of ‘creating and
 applying a template of positions of one or more game con-
 tents.’” Id. (emphasis added).
    GREE and Supercell appeal. We have jurisdiction pur-
 suant to 28 U.S.C. § 1295(a)(4).
                           DISCUSSION
                                I
      We review the Board’s factual findings for substantial
 evidence, 5 U.S.C. § 706(2)(E), and review de novo its legal
 conclusions. Credit Acceptance Corp. v. Westlake Servs.,
 859 F.3d 1044, 1048 (Fed. Cir. 2017) (citing Synopsys, Inc.
 v. Mentor Graphics Corp., 814 F.3d 1309, 1314 (Fed. Cir.
 2016)). Patent eligibility under § 101 is ultimately a ques-
 tion of law that may contain underlying issues of fact.
 Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018)
 (first citing Intellectual Ventures I LLC v. Capital One Fin.
 Corp., 850 F.3d 1332, 1338 (Fed. Cir. 2017); and then citing
 Mortg. Grader, Inc. v. First Choice Loan Servs. Inc.,
 811 F.3d 1314, 1325 (Fed. Cir. 2016)). We review de novo
 the Board’s conclusions with respect to patent eligibility
Case: 19-1864     Document: 59      Page: 8      Filed: 11/19/2020




 8                                  GREE, INC.   v. SUPERCELL OY



 under § 101. Credit Acceptance, 859 F.3d at 1053 (citing
 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1236
 (Fed. Cir. 2016)).
      Section 101 defines patent-eligible subject matter as
 “any new and useful process, machine, manufacture, or
 composition of matter, or any new and useful improvement
 thereof.” 35 U.S.C. § 101. The Supreme Court has held
 that this provision “contains an important implicit excep-
 tion: Laws of nature, natural phenomena, and abstract
 ideas are not patentable.” Alice, 573 U.S. at 216 (quoting
 Ass’n for Molecular Pathology v. Myriad Genetics, Inc.,
 569 U.S. 576, 589 (2013)). The “Supreme Court articulated
 a two-step test for examining patent eligibility when a pa-
 tent claim is alleged to involve one of these three types of
 subject matter.” CardioNet, LLC v. InfoBionic, Inc.,
 955 F.3d 1358, 1367 (Fed. Cir. 2020); see Alice, 573 U.S.
 at 217–18. “At step one, we consider the claims ‘in their
 entirety to ascertain whether their character as a whole is
 directed to excluded subject matter.’” CardioNet, 955 F.3d
 at 1367 (quoting McRO, Inc. v. Bandai Namco Games Am.
 Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016)). If the answer
 is yes, we then consider the claim elements, “both individ-
 ually and ‘as an ordered combination,’” to determine
 whether they contain an “inventive concept” sufficient to
 “‘transform the nature of the claim’ into a patent-eligible
 application.” Alice, 573 U.S. at 217 (quoting Mayo Collab-
 orative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79, 72,
 78 (2012)). “This inventive concept must do more than
 simply recite ‘well-understood, routine, conventional activ-
 ity.’” FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d
1089, 1093 (Fed. Cir. 2016) (quoting Mayo, 566 U.S.
 at 79–80).
                               II
                               A
     Beginning our analysis with Alice step one, we agree
 with the Board that the claims of the ’594 patent are
Case: 19-1864       Document: 59   Page: 9    Filed: 11/19/2020




 GREE, INC.   v. SUPERCELL OY                               9



 directed to the abstract idea of creating and applying a
 template 1 of positions of one or more game contents. Con-
 sidered in their entirety, the claims of the ’594 patent are
 directed to creating and applying templates to a game
 space to simplify game play. Though the dependent claims
 of the ’594 patent recite additional limitations with respect
 to creation, storage, selection, and application of a tem-
 plate, none of these implementation details change the
 overall nature of the claims. Overall, the claims focus on
 applying a template to a game space to move game contents
 from a first position to a second position. The additional
 limitations recited in the ’594 patent claims merely limit
 the use of a template to the technological environment of a
 game space on a computer, and GREE admitted that “the
 generic idea of a template existed prior to the invention,”
 J.A. 168.
     We also agree with the Board that certain claims of the
 ’594 patent are broad enough to cover simply implementing
 the long-standing and conventional game of correspond-
 ence chess using chess templates on a computer. In partic-
 ular, claims 1–4 and 8–20 are broad enough to cover
 automation of conventional correspondence chess. We thus
 agree with the Board that claims 1–4 and 8–20 encompass
 the application of conventional correspondence chess



     1    GREE argues that the Board erred in broadly con-
 struing “template” as merely a record. We agree and con-
 clude that the Board erred in its construction because it
 overlooked the function of a template. We note, however,
 that the Board did not rely on this construction in its Alice
 step one analysis. Adopting GREE’s position on the mean-
 ing of “template” for purposes of our de novo § 101 analysis,
 we agree with the Board’s articulation of what the ’594 pa-
 tent claims are directed to at Alice step one. Accordingly,
 we find any error arising from the Board’s overly broad con-
 struction harmless.
Case: 19-1864    Document: 59      Page: 10      Filed: 11/19/2020




 10                                 GREE, INC.   v. SUPERCELL OY



 templates to a generic computer environment. See GREE,
 2019 WL 80477, at *15–16. As such, they are not directed
 to a patentable improvement. See Credit Acceptance,
859 F.3d at 1055 (“[M]ere automation of manual processes
 using generic computers does not constitute a patentable
 improvement in computer technology.”).
      GREE’s arguments that the claims of the ’594 patent
 are directed to an improved graphical user interface are
 unavailing. The claims do not limit how the claimed device
 displays template creation or application to the player.
 Claim 6, the sole claim requiring display of any information
 to the player, provides no detail regarding how the infor-
 mation is displayed, mandating only that the information
 be displayed “in a discernible condition.” ’594 patent col. 27
 ll. 17–21. We therefore agree with the Board that there is
 nothing about the claim language that indicates an im-
 provement to a graphical user interface.
     Given the breadth of the ’594 patent claims, we agree
 with the Board that the claims are directed to an abstract
 idea at Alice step one.
                               B
     At Alice step two, we must examine the elements of the
 claims to determine whether they contain an “inventive
 concept” sufficient to transform the claimed abstract idea
 into a patent-eligible application. Alice, 573 U.S. at 217–18
 (quoting Mayo, 566 U.S. at 72). We agree with the Board’s
 holding that claims 1, 8, and 10–20 are not patent eligible,
 and that claims 5–7 are patent eligible, but we conclude
 that the Board erred in holding claims 2–4 and 9 patent
 eligible.
     The Board correctly determined that claims 1, 8, and
 10–20 lack an inventive concept. As the Board concluded,
 the “ancillary” computer limitations of these claims “are
 described generically in functional terms and, as such, are
 insufficient to impart an inventive concept.” GREE,
Case: 19-1864      Document: 59    Page: 11     Filed: 11/19/2020




 GREE, INC.   v. SUPERCELL OY                                11



 2019 WL 80477, at *18, *21. Rather than “‘transform[ing]
 the nature of the claim’ into a patent-eligible application,”
 Alice, 573 U.S. at 217 (quoting Mayo, 566 U.S. at 78), these
 claims merely invoke generic computer components per-
 forming their standard functions to limit the use of the ab-
 stract idea itself to the technological environment of a
 game space on a computer. E.g., ’594 patent col. 27
 ll. 31–36 (requiring that “the computer stores positions of
 game contents . . . as the template, in the storage unit”); id.
 at col. 28 ll. 10–23 (reciting a memory device that stores
 software instructions and a hardware processor that is con-
 figured to execute software instructions and perform oper-
 ations). Additionally, claims 1, 8, and 10–20 are so broad
 that they encompass automation of the “well-understood,
 routine, conventional activity” of correspondence chess.
 Mayo, 566 U.S. at 79–80. Accordingly, the Board did not
 err in holding claims 1, 8, and 10–20 ineligible under § 101.
      We also agree with the Board’s differing conclusion
 with respect to claims 5–7, although we recognize that this
 is a close question. In reciting specific steps for applying
 templates in mismatched template scenarios, these claims
 require something more than automating correspondence
 chess. Indeed, Supercell has not shown that conventional
 correspondence chess template application included any
 technique—let alone the specifically claimed technique—
 for applying a template in the claimed mismatched tem-
 plate scenarios. We also agree with the Board that the
 added limitations in claims 5–7 “further define the concept
 of, or solution to, ‘creating and applying a template’ itself,”
 because “there are potentially infinite ways” to apply a
 template, and claims 5–7 expressly specify particular ways.
 GREE, 2019 WL 80477, at *20. We thus agree with the
 Board that Supercell has not shown these claims to lack an
 inventive concept under Alice step two, and, accordingly,
 we affirm the Board’s determination of eligibility of these
 claims.
Case: 19-1864    Document: 59      Page: 12      Filed: 11/19/2020




 12                                 GREE, INC.   v. SUPERCELL OY



      We disagree, however, with the Board’s conclusion that
 claims 2–4 and 9 are patent eligible under Alice step two.
 Claims 2–4 recite the additional limitations of storing tem-
 plates of different players, applying the templates of differ-
 ent players, and obtaining and applying templates from
 different computers. ’594 patent col. 26 l. 47–col. 27 l. 7.
 Claim 9 recites creating a template by combining a plural-
 ity of templates based on a command from the player or
 from another player, without further limitation. Id.
 at col. 27 ll. 37–43. Though these limitations narrow the
 scope of claims 2–4 and 9, we see no inventive concept suf-
 ficient to transform the claimed abstract idea into a patent-
 eligible application. See Alice, 573 U.S. at 217–18. Unlike
 claims 5–7, claims 2–4 and 9 do not claim a solution for
 applying a template in a mismatched template scenario.
 Nor do they claim a solution to any other technological
 problem encountered in the creation and application of
 templates in a computer game. Instead, like claims 1, 8,
 and 10–20, claims 2–4 and 9 recite generic computer com-
 ponents performing their standard functions, and they are
 broad enough to encompass the implementation of long-
 standing and conventional correspondence chess on a com-
 puter. We therefore conclude that the Board erred in con-
 cluding that claims 2–4 and 9 provide an inventive concept.
                               C
     Finally, we note that certain statements in the Board’s
 opinion appear inconsistent with the appropriate frame-
 work for addressing eligibility under § 101. For example,
 in conducting the Alice step one analysis, the Board stated:
 “Identifying the concept to which the claim is ‘directed’
 merely addresses some claim limitations in connection
 with the first aspect of the Alice inquiry.” GREE, 2019 WL
80477, at *7. The Board also determined that under the
 Alice framework, “Petitioner only needed to account for
 each claim limitation under either a formulation of the con-
 cept a claim is ‘directed to’ or under Alice step two.” Id.
 at *8. To the extent that the Board meant that a proper
Case: 19-1864      Document: 59     Page: 13   Filed: 11/19/2020




 GREE, INC.   v. SUPERCELL OY                               13



 § 101 analysis may consider some claim limitations only at
 Alice step one and others only at Alice step two, we do not
 agree with its reading of Supreme Court precedent. In-
 stead, both steps of the Alice inquiry require that the
 claims be considered in their entirety. See CardioNet,
955 F.3d at 1367 (“At step one, we consider the claims ‘in
 their entirety to ascertain whether their character as a
 whole is directed to excluded subject matter.’” (emphasis
 added) (quoting McRO, 837 F.3d at 1312)); Alice, 573 U.S.
 at 217 (noting, at step two, that courts “consider the ele-
 ments of each claim both individually and ‘as an ordered
 combination’ to determine whether the additional elements
 ‘transform the nature of the claim’ into a patent-eligible ap-
 plication.” (emphasis added) (quoting Mayo, 566 U.S. at 79,
 78)).
                          CONCLUSION
     We have considered the parties’ remaining arguments
 and do not find them persuasive. For the foregoing rea-
 sons, we affirm the Board’s decision that claims 1, 8, and
 10–20 are ineligible and that claims 5–7 are not ineligible,
 and we reverse the Board’s decision that claims 2–4 and 9
 are not ineligible.
   AFFIRMED-IN-PART AND REVERSED-IN-PART
                                COSTS
     No costs.